DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
	 Applicant's traversed election/response for claims 1-20 in the reply filed on July 13, 2021 is acknowledged and persuasive; therefore, all claims 1-20 are being examined/considered. 
	The instant application having Application No. 16/717,160 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement December 17, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 11-20 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 11, claim limitation “and the registering clock driver (RCD) component”   is confusing because it doesn’t disclose a function of the RCD component. Correction is needed.
	As per claims 11 and 16, a definition for acronym LCOM is not provided, when it’s first mentioned in the independent claims. Correction is needed.

REJECTIONS BASED ON PRIOR ART


Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 


2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swarbrick et al. (US pub. 2016/0328156), hereinafter, “Swarbrick”, in view of Shallal et al. (US pub. 2017/0109058), hereinafter, “Shallal”.


3.         As per claim 1, Swarbrick discloses a method, comprising: receiving a signal (an encoded version of a respective command data, such as a control data, as disclose in paragraphs 0046 and 0050) at a memory sub-system controller (controller 48 of fig. 2) to perform an operation (see paragraphs 0046 and 0050); in response to receiving the signal, enabling, by the memory sub-system controller, an interface (interface between controller 48 and RBU 4) to transfer data to or from a registering component (RBU 40) (see paragraph 0046, which discloses “the device controller 48 may include a buffer manager 50 to manage reads and writes to various buffers and registers in the RBU 40”), wherein the component is coupled to the memory sub-system controller (see fig. 2); transferring the data to or from the component via the interface (see fig. 2 and paragraphs 0046 and 0050); and in response to the enablement of the interface being unsuccessful, transferring control of a memory device to the memory sub-system controller [see paragraphs 0050 and 0073, which teach a host transmitting a control bit pattern to controller 48 to allow (giving control) the controller 48 to act on (decode) a previously received encoded command data. for example, see paragraph 0050, which discloses “after this training, the device controller 48 in the storage device 18 may receive--via the host interface unit 32--a control bit pattern from, for example, the memory controller 24 in the host 14. Such control bit pattern may be received at run time and over an I/O interface, such as the DRAM interface 16 (block 68). The received control bit pattern may include an encoded I/O command, such as a DRAM command, which the device controller 48 may need to "decode" for execution. Such "decoding" may be performed as noted at block 70--that is, the device controller 48 may use the earlier-stored command data-containing portions in the addressable storage, such as the CAM 38, to decode the I/O command (such as a DRAM command) received through the control bit pattern at block 68. Thus, the CAM lookup-based "decoding" allows the device controller 48 to identify the received I/O command (such as a DRAM command) and act on it”].
but fails to expressly discloses registering clock driver (RCD).
Shallal discloses registering clock driver (RCD) [see paragraph 0057, which discloses “command buffer 126 might be a registering clock driver ( RCD)”].
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Shallal’s teaching of high-throughput low-latency hybrid memory modules with improved data backup and restore throughput into Swarbrick’s teaching of a protocol that enables communication between a host and an Input/Output (I/O) channel storage device without the need to know or reverse engineer the encoding applied by the host for the benefit of having a registering clock driver (RDC) to buffer address and control signals to DRAM devices in order to expand capacity of memory channels.

4.         As per claim 2, the combination of Swarbrick and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising, in response to the enablement of the interface being successful, maintaining control of the memory device by a device that previously had control of the memory device (see paragraphs 0050 and 0073 of Swarbrick).

5.         As per claim 3, the combination of Swarbrick and Shallal discloses “The method of claim 2” [See rejection to claim 2 above], wherein the device that maintains control is a host coupled to the memory device (see paragraphs 0050 and 0073 of Swarbrick).

6.         As per claim 4, the combination of Swarbrick and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], wherein transferring control of the memory device comprises transferring control of a dynamic random access memory (DRAM) device to the memory sub-system controller (see paragraphs 0050 and 0073 of Swarbrick).

7.         As per claim 5, the combination of Swarbrick and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising enabling the interface without modifying a Basic Input/Output System (BIOS) associated with a host that is in communication with the memory sub-system controller (see paragraphs 0050 and 0073 of Swarbrick).

8.         As per claim 6, the combination of Swarbrick and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising sending a reset signal to the RCD component to cause the interface to be disabled (see paragraph 0050 of Swarbrick and paragraph 0057 of Shallal).

9.         As per claim 7, the combination of Swarbrick and Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising monitoring which device or component is managing the memory device (see paragraphs 0050 and 0073 of Swarbrick).

10.         As per claim 8, the combination of Swarbrick and Shallal discloses “The method of claim 7” [See rejection to claim 7 above], wherein the memory device, additional buses, and a memory clock are managed by a host (see paragraphs 0048 and 0073 of Swarbrick).

11.         As per claim 9, the combination of Swarbrick and Shallal discloses “The method of claim 7” [See rejection to claim 7 above], wherein the memory device, additional buses, and a memory clock are managed by the memory sub-system controller (see paragraphs 0048 and 0072 of Swarbrick).

12.         As per claim 10, the combination of Swarbrick and Shallal discloses “The method of claim 7” [See rejection to claim 7 above], wherein the memory clock is managed by the host and the memory device and the additional buses are managed by the memory sub-system controller (see paragraphs 0048 and 0072 of Swarbrick).

13.         As per claim 11, Swarbrick discloses a system, comprising: a volatile memory device (DRAM 36 of fig. 2) of a non-volatile dual in-line memory module (NVDIMM) (storage device 18, as discloses in paragraph 0037); a memory sub-system controller (controller 48) of the NVDIMM coupled to the volatile memory device (see fig. 2), wherein: the memory sub-system controller comprises an interface (interface from controller 48 to RBU 40) to couple the memory sub-system controller to a registering component (RBU 40) (see paragraph 0046, which discloses “the device controller 48 may include a buffer manager 50 to manage reads and writes to various buffers and registers in the RBU 40”), wherein the component is coupled (see fig. 2); and the memory sub-system controller to perform operations comprising enabling and managing the interface independent of modification to a basic input/output system (BIOS) of a host associated with the memory sub-system controller [see paragraphs 0050 and 0073, which teach a host transmitting a control bit pattern to controller 48 to allow (giving control) the controller 48 to act on (decode) a previously received encoded command data. for example, see paragraph 0050, which discloses “after this training, the device controller 48 in the storage device 18 may receive--via the host interface unit 32--a control bit pattern from, for example, the memory controller 24 in the host 14. Such control bit pattern may be received at run time and over an I/O interface, such as the DRAM interface 16 (block 68). The received control bit pattern may include an encoded I/O command, such as a DRAM command, which the device controller 48 may need to "decode" for execution. Such "decoding" may be performed as noted at block 70--that is, the device controller 48 may use the earlier-stored command data-containing portions in the addressable storage, such as the CAM 38, to decode the I/O command (such as a DRAM command) received through the control bit pattern at block 68. Thus, the CAM lookup-based "decoding" allows the device controller 48 to identify the received I/O command (such as a DRAM command) and act on it”]; and the registering component (RBU 40) (see paragraph 0046).
but fails to expressly discloses registering clock driver (RCD) and LCOM.
Shallal discloses registering clock driver (RCD) [see paragraph 0057, which discloses “command buffer 126 might be a registering clock driver ( RCD)”] and LCOM (see paragraph 0092, which discloses “the local commands 172 issued from the non-volatile memory controller 128 to the command buffer 126 using the LCOM interface”).


14.         As per claim 12, the combination of Swarbrick and Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface prior to performing a save operation (see paragraphs 0050 and 0073 of Swarbrick and paragraph 0092 of Shallal), a restore operation, or a host-initiated Arm-Save command.

15.         As per claim 13, the combination of Swarbrick and Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface prior to performing a built-in self-test (BIST) (see paragraph 0057 of Swarbrick and paragraph 0092 of Shallal).

16.         As per claim 14, the combination of Swarbrick and Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface without obtaining control of the volatile memory device (see paragraphs 0050 and 0073 of Swarbrick).

17.         As per claim 15, the combination of Swarbrick and Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface and control the volatile memory device (see paragraphs 0050 and 0073 of Swarbrick).

18.         As per claim 16, Swarbrick discloses a system, comprising: a volatile memory device (DRAM 36 of fig. 2); a memory-subsystem controller (controller 48) coupled to the volatile memory device (see fig. 2), wherein: the memory sub-system controller comprises an interface (interface from controller 48 to RBU 40) to couple the memory sub-system controller to a registering component (RBU 40) (see paragraph 0046, which discloses “the device controller 48 may include a buffer manager 50 to manage reads and writes to various buffers and registers in the RBU 40”), wherein the component is coupled to the volatile memory device (see fig. 2); and the memory sub-system controller is configured to perform one of: a soft initialization, wherein the soft initialization includes maintaining control of the volatile memory device by a host coupled to the memory sub-system controller; or a full LCOM initialization, wherein the full initialization includes transferring control of the volatile memory device to the memory sub-system controller [see paragraphs 0050 and 0073, which teach a host transmitting a control bit pattern to controller 48 to allow (giving control) the controller 48 to act on (decode) a previously received encoded command data. for example, see paragraph 0050, which discloses “after this training, the device controller 48 in the storage device 18 may receive--via the host interface unit 32--a control bit pattern from, for example, the memory controller 24 in the host 14. Such control bit pattern may be received at run time and over an I/O interface, such as the DRAM interface 16 (block 68). The received control bit pattern may include an encoded I/O command, such as a DRAM command, which the device controller 48 may need to "decode" for execution. Such "decoding" may be performed as noted at block 70--that is, the device controller 48 may use the earlier-stored command data-containing portions in the addressable storage, such as the CAM 38, to decode the I/O command (such as a DRAM command) received through the control bit pattern at block 68. Thus, the CAM lookup-based "decoding" allows the device controller 48 to identify the received I/O command (such as a DRAM command) and act on it”]; and the registering component (RBU 40) (see paragraph 0046).
but fails to expressly discloses registering clock driver (RCD) and LCOM.
Shallal discloses registering clock driver (RCD) [see paragraph 0057, which discloses “command buffer 126 might be a registering clock driver ( RCD)”] and LCOM (see paragraph 0092, which discloses “the local commands 172 issued from the non-volatile memory controller 128 to the command buffer 126 using the LCOM interface”).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Shallal’s teaching of high-throughput low-latency hybrid memory modules with improved data backup and restore throughput into Swarbrick’s teaching of a protocol that enables communication between a host and an Input/Output (I/O) channel storage device without the need to know or reverse engineer the encoding applied by the host for the benefit of having a registering clock driver (RDC) to buffer address and control signals to DRAM devices in order to expand capacity of memory channels.

claim 17, the combination of Swarbrick and Shallal discloses “The system of claim 16” [See rejection to claim 16 above], further comprising the registering clock driver (RCD) component coupled to the LCOM interface and the volatile memory device (see fig. 2 of Swarbrick and paragraph 0092 of Shallal).

20.         As per claim 18, the combination of Swarbrick and Shallal discloses “The system of claim 16” [See rejection to claim 16 above], wherein the memory sub-system controller configured to perform the full LCOM initialization comprises the memory sub-system controller configured to prevent a host associated with the volatile memory device from communicating with the volatile memory device (see paragraphs 0050 and 0073 of Swarbrick and paragraph 0092 of Shallal).

21.         As per claim 19, the combination of Swarbrick and Shallal discloses “The system of claim 16” [See rejection to claim 16 above], wherein the memory sub-system controller is configured to perform the full LCOM initialization in response to at least one of: a host coupled to the memory sub-system controller sending a request to set an enable bit associated with the LCOM interface (see paragraphs 0050 and 0073 of Swarbrick and paragraph 0092 of Shallal); the soft initialization failing; performance of a retry of a save operation or a restore operation; or any combination thereof.

22.         As per claim 20, the combination of Swarbrick and Shallal discloses “The system of claim 16” [See rejection to claim 16 above], wherein the memory sub-system controller is (see paragraphs 0050 and 0073 of Swarbrick).
  
CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the application as 

recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 


/Ernest Unelus/
Primary Examiner
Art Unit 2181